DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutu (US 7,138,904 B1) in view of Davis et al. (US 2019/0121522 A1).
Regarding claims 1 and 8, Dutu discloses a computer-implemented method for preventing an ignition of a vehicle of a novice driver when a supervising driver is not present (intended use), the method comprising: 
blocking, by one or more computer processors, an ignition circuit of a vehicle (col 5 line 60 to col 6 line 27: ignition system is initialized once the authorized fingerprint is received; thus, ignition system and controller together act as the blocking device so as to prevent unauthorized user to start the vehicle); 
receiving, by one or more computer processors, a first biometric identification of a supervising driver from a biometric device (e.g. col 5 lines 33-37 & 60-65); 
determining, by one or more computer processors, whether the first biometric identification matches a verified biometric identification of the supervising driver stored in a blocking device (col 5 line 60 to col 6 line 3); and 
responsive to determining that the first biometric identification matches the verified biometric identification of the supervising driver stored in the blocking device, unblocking, by one or more computer processors, the ignition circuit of the vehicle (e.g. col 5 line 60 to col 6 line 27: automatically starting the vehicle or allow manually starting the vehicle by pressing on switch 11).
Determining, by one or more computer processors, whether an unblock time has expired (e.g. col 7 lines 7-22: determine the permitting time range is reached), wherein the unblock time is a pre-set number of minutes that the ignition circuit of the vehicle can remain unblocked (e.g. col 7 lines 7-22: disclosed a predetermined permitting time range and capable of sending out a reminding signal 10 min before the end of the predetermined permitting time range, which implies a pre-set number of minutes corresponds to the predetermined permitting time range is being used to keep track of whether the permitting time range is reached), and
Responsive to determining that the unblock time has expired, re-blocking the ignition circuit of the vehicle (e.g. col 7 lines 7-15: stop the vehicle after the permitted time range).
Dutu fails to explicitly disclose, but Davis teaches preventing an ignition of a vehicle of a novice driver when a supervising driver is not present ([0816]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Dutu with the teachings of Davis to allow teenager to drive a vehicle when authorized is present so as to increase the safety precaution for the teenager driver.
Regarding claims 14 and 16, Dutu discloses a blocking device (col 5 line 60 to col 6 line 27: ignition system is initialized once the authorized fingerprint is received; thus, ignition system and controller together act as the blocking device so as to prevent unauthorized user to start the vehicle), the device comprising: 
one or more computer processors (col 5 line 60 to col 6 line 27: controller); 
a novice driver program (col 7 lines 5-39: time restriction for teenager driver; thus, program for novice driver) blocking an ignition circuit (col 5 line 60 to col 6 line 27: ignition system) of a vehicle, and wherein the novice driver program re-blocks the ignition circuit of the vehicle (e.g. col 7 lines 7-15: stop the vehicle after the permitted time range) after a pre-set number of minutes have elapsed (e.g. col 7 lines 7-22: disclosed a predetermined permitting time range and capable of sending out a reminding signal 10 min before the end of the predetermined permitting time range, which implies a pre-set number of minutes corresponds to the predetermined permitting time range is being used to keep track of whether the permitting time range is reached); 
at least one biometric device (col 3 line 47-51); 
a computer data storage (col 4 lines 10-15: inherently discloses storage for storing biometric information); and 
a clock module (col 7 lines 5-39: inherently discloses a clock module so as to determine permitting time range).  
Dutu fails to explicitly disclose, but Davis teaches unblocks the ignition circuit upon receiving a verification of a presence of a supervising driver in the vehicle ([0816]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Dutu with the teachings of Davis to allow teenager to drive a vehicle when authorized is present so as to increase the safety precaution for the teenager driver.
Regarding claims 4 and 10, Dutu discloses the first biometric identification and the verified biometric identification of the supervising driver are a fingerprint (e.g. col 5 line 60-65).  
Regarding claim 5, Dutu discloses the first biometric identification and the verified biometric identification of the supervising driver are one of a retinal scan, a facial image, or a voice (e.g. col 3 lines 47-51).  
Regarding claims 6 and 11, Dutu discloses determining whether the first biometric identification matches the verified biometric identification of the supervising driver includes using fingerprint analysis algorithms to determine whether the first biometric identification matches the verified biometric identification of the supervising driver (e.g. col 3 line 47 to col 4 line 14 & col 5 line 65 to col 6 line 3: since controller is capable of comparing detected fingerprint with stored fingerprint, it inherently discloses algorithms to perform the comparison).  
Regarding claims 7 and 12, Davis teaches unblocking the ignition circuit of the vehicle further comprises allowing, by one or more computer processors, the vehicle of the novice driver to start with the supervising driver present when the novice driver initiates the ignition circuit of the vehicle (e.g. [0816]).  
Regarding claim 13, Dutu discloses querying a clock module; determining whether an unblock time for the ignition circuit that has been unblocked as expired; and responsive to determining that the unblock time has expired, re-blocking the ignition circuit of the vehicle (col 7 lines 5-39: unblock the ignition of the vehicle for the novice driver at the time of the permitting time range is started, keep track of the permitting time range and stop the vehicle after the permitting time range is reached).  
Regarding claim 15, Dutu discloses the blocking device connects to an ignition circuit of the vehicle of the novice driver (e.g. Fig. 1A: 12, 6A, 6B).  
Claims 2-3, 9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutu (US 7,138,904 B1) in view of Davis et al. (US 2019/0121522 A1) as applied to claim 1 above, and further in view of Miu et al. (US 2017/0187707 A1).
Regarding claims 2 and 9, Dutu and Davis in combination fails to disclose, but Miu teaches the verified biometric identification of the supervising driver stored in the blocking device is received as a part of a one-time verification of the supervising driver from a government operated entity controlling driver licensing (e.g. [0025]: verify identity information from a third party database, such as DMV).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Dutu and Davis with the teachings of Miu to receive and store verified biometric identification from DMV so as to increase the security of the system.
Regarding claims 3 and 18, Miu teaches the one-time verification of the supervising driver uses an application on a supervising driver's mobile device (e.g. Figs. 1A-1B) to obtain a verification of an age of the supervising driver from the government operated entity controlling driver licensing that is sent to the blocking device for storage (e.g. [0025, 0050-0051]: legal age on the driver license is one of the factor to determine whether the user is authorized to drive the vehicle, and the driver license information is verified by DMV database, for example), and wherein the one-time verification includes sending from the biometric device, the verified biometric identification of the supervising driver to be stored in the blocking device with the verification of the age of the supervising driver from the government operated entity controlling driver licensing ([0025]: receive verified information from DMV).
Regarding claim 19, Dutu discloses the clock module tracks both a time elapsed (e.g. col 7 lines 7-22: disclosed a predetermined permitting time range and capable of sending out a reminding signal 10 min before the end of the predetermined permitting time range, which implies a pre-set number of minutes corresponds to the predetermined permitting time range is being used to keep track of whether the permitting time range is reached) after unblocking the ignition circuit (e.g. col 6 line 53-64), and 
Dutu fails to disclose, but Davis teaches it is well-known to unblocks the ignition circuit upon receiving a verification of a presence of a supervising driver in the vehicle ([0816]).
 Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Dutu with the teachings of Davis to allow teenager to drive a vehicle when authorized is present so as to increase the safety precaution for the teenager driver.
Dutu and Davis in combination fail to disclose, but Miu further teaches a method by using a first biometric identification of the supervising driver matching with a stored biometric identification of the supervising driver stored during the verification of the supervising driver (e.g. [0025, 0050-0051]: legal age on the driver license is one of the factor to determine whether the user is authorized to drive the vehicle, and the driver license information is verified by DMV database, for example).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Dutu and Davis with the teachings of Miu to receive and store verified biometric identification from DMV so as to increase the security of the system.  
Therefore, the combination of Dutu, Davis and Miu discloses the general aspect of the claimed invention.
In addition, since the combination discloses the biometric identification of a supervising driver is being checked before unblocking the ignition circuit, and Dutu discloses a clock module for keeping tracking of whether a permitting time range is reached (i.e. from the biometric identification of the supervising driver being checked and accepted), the time elapsed from unblocking is equivalently the same as the time passed from the verification.  Thus, the combination also discloses the time passed from a first biometric identification of the supervising driver matching with a stored biometric identification of the supervising driver stored during the verification of the supervising driver.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutu (US 7,138,904 B1) in view of Davis et al. (US 2019/0121522 A1) as applied to claim 14 above, and further in view of Kasli (DE 102016009564 A1).
Regarding claim 17, Dutu and Davis both discloses the at least one biometric device includes a fingerprint scanner (Dutu: col 3 line 47-51; Davis: [0877]) for enabling control of a vehicle (e.g. Dutu: col 5 lines 11-14).  Dutu and Davis in combination discloses the novice driver is only allowed to operate a vehicle when experienced driver is present (Davis: [0816]).  Thus, it would be obvious in view of the combination of Dutu and Davis that a fingerprint scanner located near the front passenger side so that experienced driver can authorize enabling/starting of a vehicle.  However, Dutu and Davis in combination fails to disclose the location of the fingerprint scanner.
Kasli is further cited to teach a fingerprint scanner in a front passenger side of a vehicle of the novice driver (Abstract & Fig. 1: 15).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Dutu and Davis with the teachings of Kasli to locate the fingerprint scanner at the dashboard of a vehicle since it is known in the art to integrate fingerprint scanner at the dashboard near passenger so as to conveniently obtain identification of a passenger (p.4 of the English translation of Kasli: “By means of the present invention in the navigation device according to claim 7 fingerprint sensor device, a fingerprint a customer or passenger using the mobile cashless payment system for payment and in this way making a clear identification of this person.”)
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutu (US 7,138,904 B1) in view of Davis et al. (US 2019/0121522 A1) as applied to claim 14 above, and further in view of AAPA (Applicant Admitted Prior Art in view of specification of the instant application).
Regarding claim 21, Dutu discloses the novice driver program (see rejections above:  unblocking, determine whether permitting time expired, re-blocking ignition circuit) that is capable of setting permitting time range for operating a vehicle (Dutu: col 6 lines 53-64: permit driving during day time and set restriction for night time hours, and other restrictions under law).
AAPA teaches it is known in the art that some localities require driver supervision of novice drivers during nighttime hours or a new driver has been driven with supervision for a specified period of time.
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Dutu with the teachings of AAPA to pre-set a length of time to restrict novice driver to operate a vehicle under supervision of an experienced driver so as to follow restriction under law.
Therefore, Dutu and AAPA in combination discloses computer instructions to determine whether the legally required length of time the novice driver needs supervision to drive has elapsed; responsive to determining that the legally required length of the novice driver needs supervision to drive has elapsed, computer instruction to unblock the ignition circuit of the novice driver’s vehicle; and computer instructions to disengage the blocking device (i.e. unblock the ignition circuit once the pre-set length of time is expired).
Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to claims 1, 8 and 14, Dutu at least in col 7 lines 7-22 (disclosed a predetermined permitting time range and capable of sending out a reminding signal 10 min before the end of the predetermined permitting time range, which implies a pre-set number of minutes corresponds to the predetermined permitting time range is being used to keep track of whether the permitting time range is reached) discloses “unblock time is a pre-number of minutes that the ignition circuit of the vehicle can remain unblocked”, and Dutu and Davis in combination discloses an adult supervision is needed for a novice driver to unblock a vehicle ignition.  Thus, the combination of Dutu and Davis discloses the claimed invention.
Claims 2-7, 9-13, 15-19 and 21 depend directly or indirectly on claims 1, 8 and 14 are unpatentable at least in view of the foregoing reason(s) and rejection(s) set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688